Title: From John Adams to Elbridge Gerry, 30 December 1800
From: Adams, John
To: Gerry, Elbridge



Dear Sir
Washington Dec 30th 1800

I have received your favor of the 18th. It has been an invariable usage these twelve years, for the President to answer no letters of solicitation or recommendation to office, but with you in full confidence I will say that it is uncertain whether I shall appoint any consuls to France. Mr. Lee is represented to me as a jacobin, who was very busy in a late election, in the town of Roxbury on the wrong side His pretensions however shall be considered with all others, impartially, if I should make any appointments.
Your anxiety for the issue of the election is by this time allayed. How mighty a power is the spirit of party! How decisive and unanimous it is! 73 for Mr Jefferson & 70 for Mr Burr. May the peace and welfare of the Country be promoted, by this result. But I see not the way, as yet. In the Case of Mr Jefferson, there is nothing wonderful; but Mr Burrs good fortune surpasses all ordinary rules & exceeds that of Bonaparte. All the old patriots, all the splendid talents, the long experience, both of feds & antifeds, must be subjected to the humiliation of seeing this dexterous gentleman, rise like a balloon, filled with inflamable air, over their heads & this is not the worst. What a discouragement to all virtuous exertion & what an encouragement to party intrigue & corruption? What course is it we steer and to what harbor are we bound? Say, man of wisdom & experience, for I am wholly at a loss.
I thank you Sir & Mrs Gerry for your kind condolence with us in our affliction, under a very melancholly & distressing bereavent. I thank the Supream that I have yet two sons, who will give me some consolation, by a perseverance in those habits of virtue and industry, which they have hitherto presumed. There is nothing more to be said, but let the eternal will be done
With great regard I have the honor to be, Sir / your obliged friend & obedient sert


